Citation Nr: 9917283	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-26 844	)	DATE
	)


On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a lung disability due 
to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1945 to 
July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision in which 
the RO denied service connection for a lung disability based 
on asbestos exposure.  (Service connection for bronchial 
asthma was previously denied in November 1959; however, the 
RO treated the veteran's asbestos exposure claim as a new 
claim, unrelated to the prior final denial.)  The veteran 
appealed and was afforded a hearing at the RO in September 
1996.  His claim was denied by the hearing officer in October 
1996.


FINDINGS OF FACT

1.  By a March 1996 rating decision, the RO denied service 
connection for a lung disability due to asbestos exposure.

2.  The veteran filed a timely appeal to the March 1996 
rating decision.

3.  The veteran died on April [redacted] 1999, while his appeal was 
pending.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the introduction above, the veteran expressed 
disagreement with a March 1996 denial of service connection 
for a lung disability due to asbestos exposure.  A statement 
of the case was issued in March 1996, and the veteran filed a 
substantive appeal within 60 days.  See 38 C.F.R. § 20.302 
(1998).  Consequently, he had done all that was necessary to 
perfect an appeal to the Board.  38 C.F.R. § 20.200 (1998).  
However, he died on April [redacted] 1999, during the pendency of 
his appeal.

As a matter of law, the veteran's claim does not survive his 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits must therefore be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of the appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


